OPINION
BLISS, Presiding Judge:
Appellant, Gary Lew Brown, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County, Oklahoma, Case No. CRF-72-1466, for the offense of Assault and Battery With a Dangerous Weapon Weapon With Intent to Do Bodily Harm, his punishment was fixed at three (3) years imprisonment, and from that judgment and sentence, an appeal has been perfected to this Court.
This case was lodged in this Court on April 5, 1973. Defendant’s brief was due to be filed by May 5, 1973; however, no brief was filed, nor was an extension in time in which to file a brief granted. On June 6, 1973, the cause was summarily submitted for an opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment and sentence and no briefs are filed in support of Petition in Error, this Court will examine the records only for funda*1197mental error; if none appears on the record, the judgment will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
 We have carefully examined the record and reviewed the testimony and Petition in Error in the instant case and find no fundamental error. The record discloses defendant was afforded a fair and impartial trial; that the evidence was sufficient to support the verdict of the jury, see Matin v. State, Okl.Cr., 333 P.2d 585. There being no apparent fundamental error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
BUSSEY, J., concurs.